Citation Nr: 0816942	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee, to include as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967, with 1 year and 5 months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board in May 
2007, when it was remanded for additional development of the 
medical evidence.


FINDINGS OF FACT

1.  Degenerative arthritis of the left knee was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is the veteran's current 
degenerative arthritis of the left knee otherwise related to 
such service.

2.  The veteran's current degenerative arthritis of the left 
knee is not caused or aggravated by a service-connected 
disability, including the veteran's service-connected right 
knee disability.


CONCLUSION OF LAW

Degenerative arthritis of the left knee was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred during such service; neither 
has degenerative arthritis of the left knee been caused or 
aggravated by any service-connected disability, including the 
veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The veteran has received multiple 
letters fulfilling different aspects of the VCAA notice 
requirements; the most recent and most complete of these 
letters was sent in May 2007.  In this May 2007 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2007 letter was sent to the 
appellant prior to the most recent readjudication of this 
issue at the RO level, in connection with the issuance of the 
January 2008 supplemental statement of the case.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

To the extent that the May 2007 letter may have been 
deficient in providing notice about the requirements for 
demonstrating entitlement to service connection on a 
secondary basis, the Board finds no prejudice to the veteran 
in proceeding with a final decision.  The Board notes that 
the veteran's representative has demonstrated actual 
knowledge of laws and regulations concerning entitlement to 
service connection on a secondary basis.  This includes a May 
2008 brief in which the veteran's representative cited 
38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet.App. 439 (1995), 
in discussing the applicable criteria for establishing 
service connection on a secondary basis.

The Board also notes that the May 2007 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in May 2007 
which directly explained how VA determines disability ratings 
and effective dates.  The May 2007 VCAA letter was 
effectively timely, as it was issued prior to the most recent 
readjudication of this case in connection with the issuance 
of the January 2008 supplemental statement of the case.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations to evaluate his 
claimed disabilities.  VA examination reports dated April 
2005 and September 2007 are of record evaluating the left 
knee disability, with the latter report prepared in 
accordance with the Board's remand instructions to ensure 
adequacy for the purposes of adjudicating this claim.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This case involves the veteran's claim that his current left 
knee disability is causally related to his military service 
or, alternatively, is linked to or aggravated by his service 
connected right knee disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

First, the Board considers the veteran's claim on the basis 
of a theory of direct service connection.  Service medical 
records reveal that the veteran suffered a "twisted left 
knee" in November 1965.  This knee injury was documented as 
a "strain" which is shown to have remained painful in early 
December 1965.  In January 1967, the veteran was again 
treated for a "strained" left knee, noted to reveal 
"normal" findings upon examination; there is no 
documentation suggesting any chronicity of left knee symptoms 
between December 1965 and January 1967.  There is no evidence 
in the service medical records otherwise indicating left knee 
injury or symptomatology.

The veteran's November 1966 separation examination report 
shows that the veteran was found to be clinically normal in 
all respects with no pertinent abnormalities noted, including 
with regard to the veteran's left knee.  Moreover, the 
November 1966 report shows that the veteran did not report 
any complaints or symptoms regarding left knee problems at 
that time.  The Board notes that the November 1966 examiner 
noted the veteran's history of a right knee pathology as well 
as a history of a kidney stone, but there is no suggestion 
whatsoever of any left knee pathology in this report's review 
of the veteran's medical status at that time; neither the 
veteran's indications nor the medical examiner's findings 
suggest any left knee pathology.

The Board finds that the service medical records strongly 
suggest that the veteran's November 1965 and January 1967 
left knee injuries were acute in nature and resolved without 
residual chronic disability; no chronic disability of the 
left knee was diagnosed and the record does not suggest that 
the veteran experienced prolonged chronic symptomatology 
following either left knee injury.  The service medical 
records, including the  November 1966 separation medical 
examination report, suggests that neither the veteran 
himself, nor trained medical professionals, believed that the 
veteran had developed any chronic disability of the left knee 
as of the conclusion of his active duty military service.  
The Board notes that, at the time of the veteran's February 
1967 separation from service, the veteran signed a statement 
indicating that there had been no change in his medical 
condition since his November 1966 examination.

The Board considers these reports to be highly probative, as 
they reflect the veteran's own report of his symptoms and a 
competent medical assessment of his health contemporaneous to 
his period of active duty service through its conclusion.  
The service medical records as a whole weigh against the 
veteran's claim to the extent that they show that the veteran 
had only two periods of left knee symptomatology for which 
medical treatment was sought, over a year apart from each 
other.  These episodes of left knee pain, diagnosed as acute 
strains, are not shown to have manifested in any diagnosed 
chronic disability nor did they result in any complaints or 
diagnoses of any left knee symptoms as of the conclusion of 
the veteran's period of service.  The Board acknowledges that 
whether a disease or injury is acute is a medical question.  
However, the Board views the service medical records as 
competent contemporaneous evidence indicating that military 
medical personnel did not find any chronic residuals of the 
veteran's in-service left knee strains.

The Board notes that there is no contemporaneous medical 
evidence showing diagnosis or symptomatology suggesting a 
left knee disability within one year, or for several years 
after, the veteran's February 1967 separation from active 
duty service.  A set of private medical reports from the 
Doctors Hospital of Jacksonville, dated November 1971, shows 
a tear of the medial meniscus of the left knee associated 
with an injury during that month.  Specifically, one of the 
pages in these reports indicates that the veteran's left knee 
was traumatically injured when he was struck while "playing 
basketball on the 3rd of November, 1971 ...."  It was noted 
that the veteran reported "a definite pop and since that 
time he has had marked swelling and pain especially over the 
medial joint line and posteriorly."  The section of this 
report addressing the veteran's pertinent past medical 
history indicates only that the veteran had "been in good 
health most of his life."  There is no suggestion in this 
report, or in any other report from this period, that the 
veteran described any significant symptomatology of the left 
knee preceding the November 1971 basketball injury, or that 
the veteran or doctors otherwise reported any chronic left 
knee disability prior to the November 1971 basketball injury.  
The November 1971 medical records reflect that the veteran 
eventually underwent a left knee "Arthrotomy, excision tear 
of medial meniscus..." later in the month.

To the extent that the record contains no contemporaneous 
suggestion of chronic left knee symptomatology or diagnosis 
prior to a significant left knee injury in November 1971, 
there is more than a 4 year period following service without 
evidence supporting a chronic left knee pathology linked to 
service.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The veteran was afforded a VA examination of his left knee in 
association with this appeal originally in April 2005.  The 
Board's May 2007 remand of this issue noted that the April 
2005 VA examination report may not be adequate in this appeal 
because it did not address a secondary basis and it may have 
been prepared without the benefit of review of the veteran's 
complete set of service medical records.  With regard to the 
veteran's direct theory of service connection, however, the 
Board notes that the April 2005 VA examination report 
reflects that the examiner was informed that the veteran had 
two diagnosed "strains" of the left knee during service.  
The examiner was otherwise in possession of the claims folder 
and noted that the veteran suffered a sports injury to the 
left knee in November 1971, followed by surgical removal of a 
torn medial meniscus.  The April 2005 VA examiner's review of 
the claims folder materials available at that time, in 
addition to his examination of the veteran's left knee, led 
him to a conclusion that weighs against service connection on 
a direct basis.  Specifically, the April 2005 examiner 
concluded that "it is more likely than not that his current 
osteoarthritis is due to the torn medial meniscus and its 
subsequent removal.  It is less likely than not that it is 
related to his strains in the military."

The Board has given consideration of the April 2005 VA 
examination report with regard to the direct theory of 
service connection in this case.  The Board has also given 
appropriate consideration to the fact that it is unclear 
whether the entirety of the service medical records were 
available to the April 2005 VA examiner at the time of the 
report.  Under the circumstances, the Board acknowledges that 
the April 2005 VA examination report does not carry as much 
probative weight as the more recent VA examination report 
which was prepared with clear review of the entire set of 
service medical records.  To whatever extent these reports 
may have conflicting conclusions, the Board must consider 
whether the September 2007 report has greater probative value 
in addressing such matters.

In this case, however, the Board finds that the April 2005 
report's conclusions carry some probative value and are not 
significantly contradicted by the subsequent September 2007 
VA examination report.  The April 2005 report acknowledges 
the pertinent medical factual history shown by the record, 
including two in-service diagnosed knee strains, and clearly 
indicates that the current chronic left knee disability is 
most likely related to the medial meniscus tear first shown 
following a post-service sports injury, in November 1971.  
The Board notes the conclusions of the April 2005 VA 
examination report, and now turns its attention to the 
September 2007 VA examination report to consider whether it 
probatively contradicts the April 2005 report or otherwise 
supports the veteran's claim for service connection on a 
direct basis.

In accordance with the Board's prior remand of this issue, 
the veteran was afforded a VA examination of his left knee in 
September 2007.  The purpose of this examination, in part, 
was to obtain a medical opinion regarding the etiology of the 
veteran's current left knee disability informed by a clearly 
adequate review of the veteran's complete service medical 
records.  The September 2007 VA examiner reviewed the service 
medical records and commented in his report that the veteran 
"was seen on several occasions for problems with his left 
knee and usually had a diagnosis of sprain."  The examiner 
also observed that "He was seen more often by a medical 
technician than he was by an orthopedic surgeon."

Beyond his review of the service medical records, the 
September 2007 VA examiner also observed that the veteran 
"injured his left knee after discharge in 1971 playing 
basketball and had an arthrotomy and medial meniscectomy 
performed in Jackson in November 1971."  The examiner's 
current diagnostic impression was "Traumatic arthritis, left 
knee" and the examiner characterized the current disability 
as "moderate to severe impairment."

In attempting to address the question of whether the etiology 
of the left knee disability is linked to the veteran's 
service, the examiner explained that "I am unable to answer 
this question without resorting to mere speculation."  The 
examiner's report acknowledges that "There is no way of 
knowing without resorting to speculation that he did not have 
a tear of a medial meniscus while he was on active duty."  
In this regard, the examiner states that "I have absolutely 
no confidence in the ability of an Army corpsmen to make this 
diagnosis."  The September 2007 report does not contradict 
the April 2005 report to the extent that the April 2005 
report included an opinion that the veteran's current osteo-
arthritis was more likely related to his meniscus tear rather 
than any mere strain of the left knee.  The September 2007 
examination report agrees, opining that "he had an injury to 
the left knee and his traumatic arthritis that he has today 
is related to the left knee injury.... that required surgery in 
1971."

However, the Board recognizes that the September 2007 report 
presents the opinion that it is possible that a meniscus tear 
in the left knee may have existed during service without 
being diagnosed.  The September 2007 report expresses the 
opinion that the medial meniscus tear which required surgery 
in 1971 could possibly have been caused prior to the sports 
injury that immediately preceded the surgery.  The examiner 
commented that the question that he could not resolve was 
exactly when the left knee injury occurred that required 
surgery in 1971.  The examiner indicated that these questions 
could not be resolved without resorting to mere speculation.  
The Board understands that examiner's comments as indicating 
that he is unable to completely rule out the possibility that 
there was meniscus tear in the left knee during service 
despite the fact that there is no documented diagnosis or 
chronic symptomatology indicating such a pathology during 
service.  The Board has considered the September 2007 VA 
examiner's report carefully and finds that it weighs against 
the veteran's claim of entitlement to service connection for 
a left knee disability on a direct basis.  The report states 
that the question of "whether this present condition was 
caused or aggravated by his active duty service" cannot be 
answered without resort to "mere speculation."  Thus, even 
accounting for the examiner's view that the service medical 
examinations may have missed a tear of the left medial 
meniscus, the examiner could find no non-speculative basis 
for affirmatively stating any probability that a pertinent 
chronic left knee injury did actually manifest during 
service.  A grant of service connection may not arise from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The September 2007 VA examination report does not indicate 
any probability that the veteran had any chronic left knee 
disability manifest in service, and does not indicate any 
etiological link between the current left knee disability and 
service.  To the extent that the VA examiner's medical 
opinion indicates that if any chronic left knee disability 
existed during service, it may have been overlooked by the 
in-service medical examinations, the opinion nevertheless 
does not support a grant of service connection.  Such an 
opinion is speculative in nature, identifying a mere 
possibility rather than any probability.  See Bostain v. 
West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 
'may' also implies 'may or may not' and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 
Vet.App. 4, 6 (1993) (doctor's statement framed in terms such 
as 'could have been' is not probative).  See also Libertine 
v. Brown, 9 Vet.App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet.App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992); see also 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).

The Board has considered the other medical documents of 
record in this case, but finds no diagnoses, medical 
findings, etiology opinions, or contemporaneous reports of 
symptomatology which otherwise address the essential inquiry 
concerning a direct theory of service connection in this 
case.  The pertinent medical evidence of record, including 
the April 2005 and September 2007 VA examination reports, 
associates the veteran's current left knee disability with a 
tear of the medial meniscus which was operated upon in 
November 1971.  No meniscus injury was suggested in any 
medical records during service or prior to a significant 
November 1971 traumatic sports injury in which led 
proximately to a left knee surgery.  The November 1971 
records do not contain any suggestion that the meniscus tear 
or any chronic left knee pathology etiologically predated the 
traumatic injury in November 1971.  The most supportive 
evidence to the veteran's claim is the portion of the 
September 2007 VA examination report which suggests that, 
despite the absence of any pertinent indication of a chronic 
knee pathology during service, it is not impossible that a 
meniscus tear was undiagnosed at that time.  However, the 
September 2007 report presents no affirmative basis for 
finding any probability that the left knee meniscus was 
actually torn during service, and the report characterizes 
such a supposition as pure speculation.

Thus, the Board is presented with a record which shows that 
the veteran's only documented left knee symptoms during 
service were diagnosed as acute strains.  The veteran's 
November 1966 separation examination report and February 1967 
certification indicate no clinical abnormalities of the left 
knee and no complaints of pertinent symptomatology.  The 
earliest post-service suggestion of any left knee disability 
came more than 4 years following separation in connection 
with a traumatic injury to the left knee proximately 
resulting in the earliest diagnosis of chronic disability of 
that knee.  For the reasons stated above, the Board finds 
that the preponderance of the evidence weighs against finding 
that the veteran's current left knee disability is 
etiologically related to the veteran's military service.  The 
veteran's claim of entitlement to service connection cannot 
be granted on a direct basis.

Turning to consideration of the veteran's claim on a 
secondary theory of service connection, the Board 
acknowledges the contention that the veteran's left knee 
disability may have been caused or permanently aggravated by 
his service-connected right knee disability.  In this regard, 
briefly, the Board notes that its review of the available 
medical evidence reveals no suggestion that the veteran's 
left knee disability is etiologically related to the 
veteran's right knee disability.  Moreover, there is no 
indication in the available medical evidence that the right 
knee disability has permanently aggravated the severity of 
the left knee disability.  

Most significantly, the September 2007 VA examination report, 
which was prepared in accordance with the Board's remand 
directive to address this essential medical question, weighs 
against the veteran's claim in this regard.  The September 
2007 VA examiner was specifically asked if it is "at least 
as likely as not (a 50% or higher degree of probability) that 
any left knee disability is due to or has been aggravated by 
the veteran's service-connected right knee disability."  In 
reply to this, the September 2007 VA examination report 
contains the examining physician's conclusion, informed by 
review of the medical evidence of record, that "It would 
seem to me though that he had an injury to the left knee and 
his traumatic arthritis that he has today is related to the 
left knee injury."  The examiner later comments that "I am 
unable to resolve these issues without resorting to mere 
speculation."  The September 2007 VA examination report 
makes no other comments which can be read to suggest that the 
service-connected right knee disability caused or permanently 
aggravated the left knee disability.

The September 2007 VA examiner, after being asked whether the 
right knee disability caused or aggravated the left knee 
disability, offered a medical opinion that does not support 
either basis for secondary service connection.  As this 
competent medical opinion reflects review of the claims 
folder and personal examination of the veteran, this 
constitutes probative evidence weighing significantly against 
the veteran's claim of service connection for the left knee 
disability secondary to the right knee disability.  As the 
September 2007 report's conclusion is uncontradicted by any 
other competent medical evidence of record, the evidence is 
essentially decisive on this aspect of the appeal.

The Board recognizes that the veteran's appeal contends that 
his left knee disability was caused during service or, 
alternatively, has been caused or permanently aggravated by 
his right knee disability.  While the veteran as a lay person 
is competent to provide evidence regarding symptomatology, he 
is not competent to provide evidence regarding medical 
diagnosis or etiology, including on the question of any 
medical relationship between his right knee disability and 
his left knee disability.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board must rely upon competent 
medical evidence to determine etiology or the medical 
relationship between two different diseases or disabilities.

The Board is thus presented with an evidentiary record which 
persuasively weighs against service connection for the 
veteran's left knee disability.  The competent evidence shows 
no causal link between the veteran's left knee disability and 
the veteran's service.  Also, there is a significant length 
of time following service prior to any medical evidence of 
left knee disability.  Further, a post-service traumatic left 
knee injury was contemporaneously associated with the onset 
of the chronic left knee disability.  Finally, the competent 
evidence shows no link between the veteran's left knee 
disability and his service-connected right knee disability.  
For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for his left knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


